Citation Nr: 1527581	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for right humerus fracture residuals with neuropathy of the right radial nerve.

2.  Entitlement to a rating in excess of 10 percent for abdominal shell fragment wound residuals with laceration of the liver. 

3.  Entitlement to a compensable rating for left hip osteoarthritis prior to July 24, 2013 and in excess of 10 percent thereafter.

4.  Entitlement to service connection for right below-the-knee amputation, to include as secondary to service-connected right hip arthroplasty.

5.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

6.  Entitlement to specially adaptive housing and special home adaptation.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned at a Board hearing in January 2015.  A Board Hearing Transcript (Tr.) has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for right hip arthroplasty was listed on the January 2009 statement of the case and was appealed by the Veteran.  Service connection for status post right hip arthroplasty was then granted in a September 2013 rating decision, constituting a full allowance of this benefit.  This issue is therefore no longer on appeal.

At the January 2015 Board hearing, the Veteran raised the issue of entitlement to a rating in excess of 30 percent for right hip arthroplasty since March 1, 2006 and in excess of 50 percent since July 24, 2013.  The issue of entitlement to service connection for scars associated with multiple shell fragment wounds, other than those of the abdomen, has also been raised by the record.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for right below-the-knee amputation, to include as secondary to service-connected right hip arthroplasty, to automobile and adaptive equipment or adaptive equipment only, and to specially adaptive housing and special home adaptation are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the January 2015 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to a rating in excess of 50 percent for right humerus fracture residuals with neuropathy of the right radial nerve.

2.  The Veteran's abdominal shell fragment wound residuals with laceration of the liver are productive of no more than moderate disability.

3.  The Veteran's abdominal shell fragment wound residual scars are manifested by five separate painful scars, none of which are unstable or cause limitation of function.

4.  The Veteran submitted a claim for an increased rating for service-connected left hip arthritis on December 30, 2005.

5.  Since December 30, 2005, the Veteran's left hip osteoarthritis has been manifested by extension limited by painful motion to 5 degrees.

6.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, pain on movement of a joint, and flare-ups, the Veteran's left hip osteoarthritis is not manifested by flexion limited to 45 degrees or less; ankylosis; limitation of rotation of the thigh with an inability to toe-out more than 15 degrees; limitation of adduction such that the Veteran cannot cross his legs; limitation of abduction with motion lost beyond 10 degrees; hip flail joint; or malunion or nonunion of the femur.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 50 percent for right humerus fracture residuals with neuropathy of the right radial nerve have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for an evaluation in excess of 10 percent for abdominal shell fragment wound residuals with laceration of the liver have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.55, 4.56, 4.73, Diagnostic Code 5319 (2014).

3.  The Veteran has met the criteria for separate 10 percent ratings, but no higher, for each of his five abdominal shell fragment wound residual scars.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.118, Diagnostic Code 7804 (2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).

4.  Since December 30, 2005, the criteria for an evaluation of 10 percent, but no higher, for left hip osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the January 2015 Board hearing, the Veteran stated that he wished to withdraw his appeal of the issue of entitlement to a rating in excess of 50 percent for right humerus fracture residuals with neuropathy of the right radial nerve.  In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the claim must be dismissed.

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant matters.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all five elements of a claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  For the issues decided below, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2004, March 2006, March 2007, and September 2008.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

VA's duty to assist, including gathering all relevant evidence necessary for an equitable resolution of the claims, has also been satisfied.  The evidence of record includes VA and private outpatient treatment records, service treatment records, statements from the Veteran, and the transcript of the January 2015 hearing before the undersigned.  During the January 2015 Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Abdominal Shell Fragment Wound Residuals

The Veteran asserts that his service-connected abdominal shell fragment wound residuals with laceration of the liver warrant a rating higher than the 10 percent currently assigned.  The Veteran testified in January 2015 that he was hit by a grenade in service and that he continues to have problems with walking, lifting, sitting, and standing, as well as muscle aches and cramps.  Board Hearing Tr. 12.

The Veteran's service treatment records show that in 1968 in Vietnam he sustained an abdominal wound secondary to explosive fragments and required a laparotomy.  In 1970 he was in a motorcycle accident and sustained blunt trauma to the abdomen and laceration of the liver.  He underwent another exploratory laparotomy with repair of posterior right liver lobe in July 1970.  In May 1972, the Veteran was granted entitlement to service connection for residuals of a shell fragment wound to the abdomen with laceration of the liver evaluated as 10 percent disabling, effective August 21, 1971.  The Veteran submitted a claim for an increased evaluation in December 2005.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

The Veteran is seeking an increased disability rating in excess of 10 percent for abdomen shell fragment wound residuals with laceration of the liver, which was identified by the July 2013 VA examiner as part of Muscle Group XIX.  Injuries to Muscle Group XIX are evaluated under Diagnostic Code 5319, which includes the muscles of the abdominal wall, including (1) rectus abdominis, (2) external oblique, (3) internal oblique, (4) transversalis, and (5) quadrus lumborum.  The functions of the group are support and compression of the abdominal wall and lower thorax, flexion and lateral motions of the spine, and synergists in strong downward movements or the arm.  38 C.F.R. § 4.73.

Under Diagnostic Code 5319, a noncompensable rating is warranted for a slight injury; a 10 percent rating is warranted for a moderate injury; a 30 percent rating is warranted for a moderately severe injury; and a 50 percent rating is warranted for a severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5319.

The factors to be considered in evaluating residuals to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation is not combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  A through and through injury with muscle damage is evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2).  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Id.  Objective findings should include entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id. 

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3).  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Id.  Objective findings should include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Id.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  Id. 

The Veteran's private and VA treatment records show occasional complaints related to abdominal pain, gastric discomfort, and distention.  In September 2002, the Veteran reported abdominal pain.  A CT scan found the liver to be normal in size and attenuation, the stomach had a small hiatal hernia, and the other organs were normal.  The examiner noted mild basilar scarring and/or atelectasis and vascular calcifications, with no acute process in the abdominal cavity.  A June 2003 CT scan of the abdomen showed a small hiatus hernia, normal liver, gallbladder, spleen, pancreas, adrenal glands, and kidneys, and postsurgical changes of the abdomen wall.  An upper endoscopy found a hiatal hernia and normal stomach and duodenum.  Colonoscopy revealed sigmoid diverticulosis and a small sigmoid colon polyp status post removal with biopsy.  In February 2004, the Veteran was treated for an abdominal wall bulge.  CT imaging found no abnormality and no evidence of hernia.

At an August 2004 VA examination, the Veteran discussed his initial injury in 1968 and stated that due to muscle injury, he had loss of strength, fatigue, impairment of coordination, weakness, pain, and difficulty controlling movement.  He reported that the pain was constant.  He stated that his liver laceration had not affected his general health but that he had abdominal pain frequently, easy fatigue, gastrointestinal disturbance, nausea, vomiting, and loss of appetite.  On physical examination, the examiner noted an abdominal scar measuring 34 centimeters which was level and nontender with no instability, tissue loss, or causing limitation of motion.  The texture was mildly fibrotic for more than 6 square inches.  Palpation of the abdomen revealed some tenderness, with no ascites, and liver was not palpable.  The examiner diagnosed the Veteran with having an abdominal shell fragment wound with liver laceration, status post exploratory laparotomy with residual surgical scar, tender to touch, with no history of chronic hepatitis, liver malignancy, or cirrhosis.

In August 2004, the Veteran was noted to have abdominal pain secondary to a torn abdominal muscle, and in August 2005 he reported having easy bruising of the abdomen, fatigue, and loss of appetite.  The Veteran was found to have tenderness of the abdomen in August 2007, and he reported having pain in his abdomen in August and September 2008.  There was noted to be some weakness in the abdominal wall.  A CT scan showed fatty infiltration of the liver.  An August 2009 abdominal CT scan found a fatty liver with the remaining upper abdomen unremarkable.  April 2010 CT imaging performed in relation to treatment for chondrosarcoma found a patchy fatty infiltration of the liver, normal spleen, adrenals, kidneys, and gallbladder, and no significant intra-abdominal lymphadenopathy.  

The Veteran was afforded a VA examination in July 2013.  The Veteran reported having current symptoms of abdominal pain.  The examiner diagnosed the Veteran with status post shell fragment wound, abdomen, with lacerations of liver.  He noted that the Veteran did not require any medication for his liver and found that he did not have any signs or symptoms attributable to liver disease, cirrhosis, or liver injury.  He noted that the Veteran's liver condition did not have any other significant diagnostic test findings and did not affect his ability to work. The examiner also found that the Veteran had injury to Muscle Group XIX on the right side.  He found no history of rupture of the diaphragm or extensive muscle hernia.  He noted that entrance and exit scars were small or linear and that the muscle injury did not affect muscle substance or function.  There were no signs of loss of power, weakness, lowered threshold of fatigue, impairment of coordination, uncertainty of movement, or muscle atrophy, and muscle strength was normal.  He stated that the condition was currently in remission.

After reviewing all the evidence of record, the Board finds that a rating in excess of 10 percent for abdominal shell fragment wound residuals with laceration of the liver is not warranted.

The Veteran's treatment records show that by April 1971, the Veteran's abdominal injury had healed and that he no longer required hospitalization or regular treatment for this disorder.  At a November 1971 VA examination, it was noted that he had no sequela, good digestion, and only occasional mild transverse pain along the upper abdomen.  The Veteran has reported that since then he continued to have abdominal pain and weakness, and this is supported by the evidence of record which also shows occasional complaints related to abdominal pain and weakness.  These symptoms, however, have manifested as no more than a moderate muscle disability. 

At the August 2004 VA examination, the Veteran reported having loss of strength, fatigue, impairment of coordination, weakness, constant pain, and difficulty controlling movement.  While the July 2013 VA examiner did not find comparable symptoms upon examination, nevertheless, the Board accepts the Veteran's credible lay statements that he does have loss of strength, fatigue, pain, and incoordination as a result of his abdominal wound residuals.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.).  These types of symptoms are consistent with a moderate disability.  VA regulations specifically list "[s]ome loss of deep fascia or muscle substance or impairment of muscle tonus and loss of lower or lowered threshold of fatigue" as characteristics of a moderate muscle disability.  38 C.F.R. § 4.56(d)(2)(ii).  The Veteran has testified that he has such symptoms, and his assertions are supported by the evidence of record.

To be characterized as a "moderately severe" muscle injury, there must be evidence of prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, inability to keep up with work requirements, loss of deep fascia, muscle substance, or normal firm resistance of muscles, and test evidence showing loss of strength and endurance.  38 C.F.R. § 4.56(d)(3).

While the shell fragment wounds required surgery and hospitalization in service, there are currently no cardinal signs or symptoms of a moderately-severe muscle disability, such as loss of deep fascia or muscle substance, or clinically shown impairment of muscle tonus, loss of power, or weakness.  The July 2013 VA examiner found no signs of loss of power, weakness, lowered threshold of fatigue, impairment of coordination, uncertainty of movement, or muscle atrophy, or decreased muscle strength.  There is no objective medical evidence of record showing that the Veteran's abdominal injury has resulted in any loss of muscle substance or function.  The Veteran has not required any further hospitalization or treatment related to his shell fragment wound residuals of the abdomen, nor has he asserted that he has received any such treatment.  The Veteran's treatment records show that no further impairment or complications from his abdominal wound have been found, and other than a finding of a fatty liver, which has not been connected to his in-service injury, his liver function has repeatedly been found to be normal.  Accordingly, a rating in excess of 10 percent is not warranted.  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's service-connected abdominal shell fragment wound residuals with laceration of the liver for any period of time during the appeal, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. 505.

Abdominal Shell Fragment Wound Residual Scars

The record shows that the Veteran also has scars associated with his abdominal shell fragment wound residuals.  A separate rating may be assigned for scars associated with a service-connected disability if the criteria for a compensable rating are met.  In this case, the Board finds that there is sufficient medical evidence of record to indicate that separate ratings of 10 percent for each of the Veteran's five painful abdominal shell fragment wound residual scars is warranted.

The Veteran filed his claim for an increased evaluation for his abdomen shell fragment wound residuals in December 2005, and the rating criteria for scars changed on October 23, 2008.  As this is the first time that a separate rating for scars has been evaluated, the Board has considered the rating criteria under both the current regulations and the regulations in effect prior to October 23, 2008.  However, the current regulations for scars provide a maximum rating of 30 percent for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  As will be explained below, a higher evaluation can be assigned using the rating criteria in effect prior to October 23, 2008, and therefore this is the regulation the Board is applying to the Veteran's service-connected disability at this time.

Prior to October 23, 2008, stable and nonpainful scars of other than the head, face, or neck are to be rated based on the total skin surface area affected, with a maximum rating of 40 percent.  38 C.F.R. § 4.118, Diagnostic Code 7801, 7802 (2005).  

Superficial unstable scars or scars that are painful on examination are assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7803, 7804 (2008).  Other scars are to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

The Veteran was afforded a VA scars examination in July 2013.  The Veteran reported having 5 or more scars which were consistently painful.  The scars were not found to be unstable.  Physical examination found one scar on the mid ventral abdomen, three on the right upper ventral abdomen, and one on the left upper ventral abdomen.  They were noted to be linear and with the following lengths: 35 centimeters (cm.), 7 cm., 4 cm., 3 cm., and 3 cm.  The examiner found no nonlinear scars.  The examiner found that the scars did not result in limitation of function or that there were any other pertinent physical findings, complications, conditions, signs, or symptoms.  The scars did not affect the Veteran's ability to work.

There were no other medical examinations concerning the Veteran's scars conducted during the current period on appeal, and he has not provided any evidence indicating that the July 2013 VA examination is not an accurate assessment of his abdomen scars.  The Board therefore finds that the July 2013 VA examination is highly probative evidence which provides an adequate assessment of the number, size, and nature of the Veteran's abdomen scars.

The July 2013 VA examiner did not find that the Veteran had any nonlinear scars.  While the examiner did not provide information regarding the total surface area affected by the scars, he found that the Veteran's scars did not cause any limited motion, and the maximum rating that could be assigned for scars that do not cause limited motion based on surface area affected is 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  The Board therefore finds that no higher rating can be assigned under this rating criteria, and rating the Veteran's scars under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005) provides for the more favorable rating.

The examiner found that the Veteran has five separate scars which were stable but painful.  Under the regulation in effect prior to October 23, 2008, superficial scars which are painful upon examination are entitled to a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  Unlike 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 (2005), which require that only scars in widely separated areas should be assigned separate evaluations, under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005) each painful scar may be rated a separate 10 percent rating.  Ten percent is the maximum rating that can be assigned for each scar.  Id.

The Board also finds that a rating in excess of 10 percent is not warranted for any of the Veteran's scars under Diagnostic Code 7805 (2005), as there was no finding of any limitation of function of the affected part of the body due to the scars.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

In sum, the medical evidence of record indicates that a separate 10 percent rating, but no higher, is warranted for each of the Veteran's five painful abdominal scars.  The Board has again considered the doctrine of reasonable doubt, but as the preponderance of the evidence is against ratings any higher than those now assigned, it is not for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. 505.

Left Hip Arthritis

The Veteran also contends that his service-connected left hip disorder warrants a compensable rating prior to July 24, 2013 and a rating higher than 10 percent since that date.  At his January 2015 Board hearing, he testified that his left hip has been painful to him since well before his July 2013 VA examination.  Board Hearing Tr. 14-15.

The Veteran has been service-connected for diaphysis, symphysis pubis, rated as noncompensably disabling, since August 21, 1971, the day after his separation from service.

The Veteran requested entitlement to service connection for bilateral hip arthritis, as secondary to service-connected diaphysis, symphysis pubis, in June 2004.  In a November 2004 rating decision, the RO granted entitlement to service connection for arthritis of the hips with a 10 percent evaluation, effective March 31, 2004.  The Veteran submitted a notice of disagreement with this finding in May 2005.  On December 30, 2005 he submitted a statement requesting an increased evaluation for all service-connected disabilities.  

The RO denied a rating higher than 10 percent for arthritis of the hips in a December 2006 statement of the case, and the Veteran did not perfect an appeal of this issue at that time.  See 38 C.F.R. §§ 20.200, 20.202 (2014).  In a May 2007 rating decision, the RO denied a compensable rating for the Veteran's service-connected diastasis, symphysis pubis.  The Veteran submitted a notice of disagreement and perfected an appeal of the May 2007 rating decision with a January 2009 Form 9 substantive appeal.  

A September 2013 rating decision and supplemental statement of the case granted a separate evaluation of left hip osteoarthritis, rated at 10 percent, effective July 24, 2013, noted to be the same issue formerly characterized as diaphysis, symphysis pubis.

At the outset, regarding the effective date currently assigned to the 10 percent evaluation for service connection for left hip osteoarthritis, the Board notes that the Veteran was initially granted entitlement to service connection for bilateral hip arthritis in a November 2004 rating decision, with an effective date of March 31, 2004.  By the time of the grant of service connection for left hip osteoarthritis, effective July 24, 2013, in the September 2013 rating decision, bilateral hip arthritis was no longer listed in the accompanying codesheet as a service-connected disorder.  The codesheet indicated that only right hip arthritis had been service connected since March 2003.  The September 2013 supplemental statement of the case stated that the November 2004 rating decision had granted a 10 percent evaluation for right arthritis only, and that the separate evaluation of the left hip was part and parcel with the claim for an increased rating for diastasis, symphysis pubis.  

The Board finds that the RO has incorrectly characterized this issue and its period on appeal.  The November 2004 rating decision granted service connection for arthritis of the "hips," and thus it is presumed that this included both the right and left hips.  The Veteran submitted a claim for increased ratings for his service-connected disabilities in December 2005, and thus, whether the current issue under consideration has been characterized as "arthritis of the hips," "left hip osteoarthritis" or "diastasis, symphysis pubis," the appeal period consists of the entire period since December 30, 2005.

Turning to the question of the appropriate evaluation for the Veteran's left hip osteoarthritis, disabilities of the hip and thigh are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 (2014).  The Veteran's disability is current evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Under Diagnostic Code 5251, a 10 percent rating is the maximum rating assignable for limitation of extension to 5 degrees.  Normal extension of the hip is to 0 degrees, and normal flexion is to 125 degrees. Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5252, limitation of flexion of the thigh is assigned a 10 percent rating for flexion limited to 45 degrees and a 20 percent is assignable if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, impairment of the thigh is assigned a 10 percent rating for the inability to cross the legs or external rotation limited to 15 degrees.  A 20 percent is assigned for abduction limited to 10 degrees.

Diagnostic Codes 5250, 5254, and 5255 apply to hip ankylosis, hip flail joint, and impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.   As the Veteran has not been shown at any time to have these disabilities, these codes are not currently applicable.

The Board also notes that under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014), degenerative arthritis of a major joint substantiated by X-rays may be granted a 10 percent rating when rating based on limitation of motion would be otherwise noncompensable.   However, as the Veteran has already been assigned a 10 percent rating for left hip osteoarthritis, consideration under this diagnostic code would not result in higher rating than that already assigned.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

In this case, the Veteran's VA and private treatment records show that since at least 2004 he has been regularly treated for osteoarthritis of the hips and frequently complained of severe hip pain.  At an August 2004 private consultation, the Veteran reported frequent night pain and being unable to ambulate half a block.  X-rays showed severe degenerative arthritis.  September 2005 and April 2007 X-rays showed small metallic foreign bodies in the soft tissue in the right and left thighs.

At an August 2004 VA examination, the Veteran reported symptoms of numbness, pain, and cramping and difficulty with sitting, walking, and running.  It was noted that his gait was slow and stiff and that he used a cane but was able to walk around the room without any assistive devices.  Range of motion testing of the left hip revealed flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Range of motion of the left hip was not affected by pain, fatigue, weakness, lack of endurance, or incoordination.

The Veteran was also afforded a VA examination in July 2013.  The Veteran reported having pain with walking, running, or prolonged standing.  Range of motion testing revealed left hip flexion to 105 degrees, with painful motion at 90 degrees, and extension greater than 5 degrees, with painful motion at 5 degrees.  Left hip adduction was to 25 degrees, with painful motion at 20 degrees; abduction was to 45 degrees, with painful motion at 35 degrees; internal rotation was to 40 degrees, with painful motion at 30 degrees; and external rotation was to 60 degrees, with painful motion at 50 degrees.  Post-test repeat testing showed no further impairment beyond the findings for when painful motion began.  He also noted that range of motion loss during flare-ups would be a 10 degree loss in each direction.  Abduction was not lost beyond 10 degrees or limited such that the Veteran could not cross his legs or toe-out more than 15 degrees, including follow repetitive use testing.  The examiner noted that the Veteran had less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  Muscle strength was normal and there was no ankylosis, malunion/nonunion of the femur, flail hip, or leg length discrepancy.  The examiner diagnosed the Veteran with fusion of symphysis pubis and left hip early osteoarthritis and noted that his hips did impact his ability to work by impairing his prolonged standing, walking, and running.

After reviewing the evidence of record, the Board finds that a rating of 10 percent is warranted since December 30, 2005, and for the entire period on appeal since that time.  Although it is unclear at what point the Veteran's range of motion findings worsened between the August 2004 VA examination and the July 2013 VA examination, the Board affords the Veteran the benefit of the doubt and assumes that the findings of the July 2013 examination are demonstrative of his disability throughout the period on appeal.

A rating in excess of 10 percent is not, however, warranted at any point during the appeal period.  As noted above, the current 10 percent rating is the maximum evaluation that is available under Diagnostic Code 5251.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  While it is unclear that separate ratings may be assigned for limitation of flexion and extension of the hip, the Board finds that, even when considering limitation caused by factors such as pain, weakness, fatigability, incoordination, painful movement, and repetitive use, the criteria for a rating of 10 percent or higher under Diagnostic Code 5252 are not satisfied.  As noted above, such a rating would require flexion limited to no more than 45 degrees.  The evidence of record reflects flexion is limited to no less than 90 degrees, with such finding being made during the July 2013 VA examination.  Even during periods of flare-ups, which the examiner estimated would decrease range of motion by an additional 10 degrees, this would only result in flexion to 80 degrees, and would still not be sufficient for a separate evaluation under Diagnostic Code 5252.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

There is also no separate compensable or higher rating available under Diagnostic Code 5253, as the Veteran has not at any time been shown to have external rotation limited to 15 degrees, abduction limited to degrees, or the inability to cross his legs, even when taking painful motion and flare-ups into consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

The Board acknowledges that the Veteran has reported regular pain during his daily life and his lay statements regarding the difficulty he has with prolonged standing, walking, or running.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is, however, highly probative that the July 2013 VA examiner did not find any additional functional impairment that is not contemplated in the rating assigned.  On examination there was no objective evidence of further functional limitation, including due to pain, weakness, incoordination, or other related factors, which are not already being compensated, and the impairment shown on examination is consistent with the impairment described by the Veteran in his lay statements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In light of the above, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for left hip osteoarthritis at any time since the effective date of December 30, 2005.  See Hart, 21 Vet. App. 505.  The Board has again considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Extraschedular Consideration

The Board has also considered whether the Veteran's abdominal shell fragment wound residuals with laceration of the liver, scars, and left hip osteoarthritis present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria very accurately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's symptoms pertaining to his abdominal injury were primarily manifested by pain, weakness, and muscle incoordination, and these symptoms are specifically discussed in the pertinent VA regulations at 38 C.F.R. § 4.56.  The additional symptomatology of scars has now been separately considered and assigned its own ratings, and there is no indication that the Veteran's scars have any additional impact beyond what is clearly specified in the relevant rating criteria.  The Veteran's left hip osteoarthritis has also primarily manifested by restricted limitation of motion, which is the basis for the assignment of the 10 percent rating, and his additional complaints of pain have been taken into consideration and were discussed in the analysis above.  There is no indication that the Veteran was hospitalized or received any major treatment for these disorders at any time during the period on appeal.

The Board finds no evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran also has not alleged any additional functional impairment caused by the collective impact of his service-connected disabilities, nor is there any medical evidence demonstrating that there is (in this case, the Veteran is also service connected for right humerus fracture residuals with neuropathy, rated as 50 percent disabling, right hip arthroplasty, rated as 50 percent disabling, and posttraumatic stress disorder, rated as 30 percent disabling).  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

The appeal concerning entitlement to a rating in excess of 50 percent for right humerus fracture residuals with neuropathy of the right radial nerve is dismissed.

Entitlement to a rating in excess of 10 percent for abdominal shell fragment wound residuals with laceration of the liver is denied.

Entitlement to separate 10 percent ratings, but no higher, for each of the Veteran's five painful abdominal shell fragment wound residual scars is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a 10 percent rating, but no higher, for left hip osteoarthritis since December 30, 2005 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends that he is entitled to service connection for his right below-the-knee amputation.  He stated at his January 2015 Board hearing that he stepped on a "punji stick" in 1968 in Vietnam which penetrated his boot and left him with an open wound that never completely healed.  Board Hearing Tr. 4.  He stated that he had drainage from 1968 until 2006, when his right foot was finally amputated.  Id. at 5.

The Veteran's service treatment records show that he sustained multiple fragment wounds to the head, arms, chest, legs, and buttocks from a grenade while serving in Vietnam in 1969, although they do not contain any specific reference to injury from a "punji stick."  Nevertheless, as a combat Veteran, the appellant's lay statements are consistent with the circumstances of his service and are accepted as evidence of that this injury occurred in service.  See 38 U.S.C.A. § 1154(b) (In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.).

The Board therefore finds that this issue must be remanded in order to obtain a VA medical examination and opinion regarding the medical history and reasons for the Veteran's March 2006 below-the-knee amputation.

For the benefit of the reviewing examiner, the Board notes that in March 1981, the Veteran reported that in service he stepped on a "pengy stick" resulting in a deep tissue infection to the right foot requiring incision, drainage, and antibiotics, as well as a crush injury to the right foot in 1972.  Examination found transversa scars across the anteromedial aspect of the right tibia secondary to vein stripping required for his punji stick injury as well as deeply pigmented brawny skin over the medial malleolus.

In January 2001, the Veteran reported a "bunge stick" injury to the right foot in 1969 that resulted in a chronically infected right foot, and in January 2002, he reported that he had sustained a wound on his right ankle since the Vietnam War and reinjured it in 1998, and that it had not healed since then and was draining pus.  An April 2002 MRI showed a metallic artifact in the right forefoot.  At a May 2003 vascular surgery consultation, the Veteran was found to have venous stasis ulcer currently resolved, with mottled and darkened skin and faint pulses secondary to edema.

In February 2004, the Veteran had a large area of draining venous stasis and was noted to have a long history of venous stasis ulcers.  Photographs of the foot and wound were taken in January, February, and April 2004.  At an August 2004 VA examination, the Veteran was found to have dense brown discoloration of the ankles with impaired range of motion.  The Veteran's chronic skin ulcer open wound was treated on numerous occasions in 2005.  In March 2006, the Veteran underwent a right below-the-knee amputation due to a chronic draining wound.  Prior to the amputation, examination found chronic venous insufficiency in the right distal tibia region with an open granulating wound with intermittent draining and infection.  The Veteran reported that he was injured in 1968 when he stepped on a punji stick.

In a March 2009 medical examination and report written for the Workers' Compensation Appeals Board, Dr. W.M. noted that the Veteran believed his right foot amputation to have been the result of an injury in Vietnam.  He wrote that the lower leg amputation medical records "indicated that it was due to an infection from complications of a prior war injury to his right foot."

The issues of entitlement to automobile and adaptive equipment or adaptive equipment only and entitlement to specially adaptive housing and special home adaptation are inextricably intertwined with the remanded issue of entitlement to service connection for a right below-the-knee amputation; these issues must therefore also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a qualified physician to determine the history, nature, and etiology of his right below-the-knee amputation.  The examiner must be provided access to all records in Virtual VA and VBMS, and must specify in the report that all records have been reviewed.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should answer the following questions:

a) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's right below-the-knee amputation is related to any event or injury during his active duty service?

The examiner must specifically address i) the Veteran's credible lay assertions that he stepped on a "punji" stick in service and had an active wound from that injury since that time, ii) the Veteran's medical records showing a history of a draining wound attributed by the Veteran to a wound in service since at least 1981, iii) the 2004 photographs taken of the Veteran's right foot wound, and iv) the March 2009 medical examination and report by Dr. W.M. which states that the records indicate that the Veteran's amputation was due to complications of a prior war injury to the right foot.

b) Is it at least as likely as not that the Veteran's right below-the-knee amputation was caused or aggravated (permanently worsened beyond the natural progression) by his service-connected right hip arthroplasty?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A complete explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the question above, that fact must be stated and the reasons must be explained.

2.  Ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  If insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

Then, if entitlement to service connection for right below-the-knee amputation is found to be warranted, complete all necessary development for the issues of entitlement to automobile and adaptive equipment or adaptive equipment only and to specially adaptive housing and special home adaptation.

3.  After undertaking any other appropriate development, readjudicate the issues on appeal.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


